Exhibit 10.1

SANDERSON FARMS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of October 4, 2012, among Sanderson Farms, Inc., a Mississippi
corporation, the Banks party hereto, and BMO Harris Bank N.A., formerly known as
Harris N.A., as Agent for the Banks, (“Agent”).

PRELIMINARY STATEMENTS

A. The Company, the several financial institutions from time to time party
thereto, and the Agent are parties to a Credit Agreement dated as of
February 23, 2011 (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.

B. The Company has requested that the Required Banks amend the Credit Agreement,
and the Required Banks are willing to do so on the terms and conditions set
forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. AMENDMENTS.

Upon satisfaction of all of the conditions precedent set forth in Section 2
hereof, the Credit Agreement shall be amended to read as follows:

1.1. The table included in the definition of the term “Applicable Margin”
contained in Section 4 of the Credit Agreement shall be amended to read as
follows:

 

     LEVEL I    LEVEL II    LEVEL III    LEVEL IV    LEVEL V

Leverage Ratio

   <25%    ³ 25% and
<35%    ³ 35% and
<45%    ³ 45% and
<55%    ³55%

Eurodollar Loans and L/C Participation Fee

   2.00%    2.25%    2.75%    3.25%    3.75%

Domestic Rate Loans

   1.00%    1.25%    1.75%    2.25%    2.75%

Commitment Fee

   0.35%    0.40%    0.45%    0.50%    0.50%



--------------------------------------------------------------------------------

1.2. Section 7.9 of the Credit Agreement shall be amended to read as follows:

Section 7.9. Consolidated Tangible Net Worth. The Company will maintain at all
times Consolidated Tangible Net Worth during each fiscal year of the Company in
an amount not less than $478,000,000 through October 30, 2012 and $400,000,000
from and after October 31, 2012, increasing on the last day of each fiscal
quarter (commencing with the fiscal quarter ending January 31, 2013) by an
amount equal to (a) 100% of any Net Proceeds of Stock issued during such quarter
plus (b) 60% of an amount (but not less than zero) equal to (i) the Company’s
Consolidated Net Income for such fiscal quarter, minus (ii) the lesser of
(x) $4,000,000 and (y) the aggregate amount of all dividends declared during
such fiscal quarter rounded to the next highest $100,000.

1.3. Section 7.10 of the Credit Agreement shall be amended to read as follows:

Section 7.10. Consolidated Indebtedness for Borrowed Money to Total
Capitalization. The Company will not permit the ratio of its Consolidated
Indebtedness for Borrowed Money to its Total Capitalization (the “Leverage
Ratio”), expressed as a percentage, at any time to exceed 55% from the date of
this Agreement through October 30, 2014, and 50% from and after October 31, 2014
(at any time, the “Scheduled Ratio”); provided that the Company may elect to
increase the maximum Leverage Ratio permitted by this Section (the “Maximum
Leverage Ratio”) by 5% above the Scheduled Ratio then in effect (e.g., 55% to
60%) for four consecutive fiscal quarters by giving written notice to the Agent
of such election (the “Increase Notice”) in connection with the construction of
either of two new poultry processing complexes at locations to be determined by
the Borrower but within the United States (such poultry processing complexes are
referred to collectively as the “New Processing Complexes” and individually as a
“New Processing Complex”). The Maximum Leverage Ratio will increase to a level
5% above the Scheduled Ratio then in effect on the first day of the fiscal
quarter in which the Agent receives the Increase Notice and will continue in
effect at such level for the following three fiscal quarters, provided that the
Maximum Leverage Ratio shall revert to the Scheduled Ratio if the Company has
not begun and does not begin construction of the New Processing Complex
described in the applicable Increase Notice within three months of the date on
which the Agent receives the Increase Notice. The Company may give only one
Increase Notice during the term of this Agreement.

 

-2-



--------------------------------------------------------------------------------

1.4. Section 7.11 of the Credit Agreement shall be amended to read as follows:

Section 7.11. Capital Expenditures. (a) The Company will not, and will not
permit any Subsidiary to, spend or be obligated to spend during any fiscal year
for capital expenditures (as defined and classified in accordance with generally
accepted accounting principles consistently applied, including without
limitation any such capital expenditures in respect of Capitalized Leases but
excluding any acquisition permitted by Section 7.14(d) which might constitute
such a capital expenditure and the capital expenditures permitted by clause (b)
below) in an aggregate amount for the Company and its Subsidiaries in excess of
$55,000,000 for the Company’s fiscal year ending October 31, 2012 and for each
fiscal year of the Company thereafter, plus in each case up to $10,000,000 (the
“Carryover Amount”) permitted to be spent in the preceding fiscal year but not
actually spent therein. For purposes of this Section, any capital expenditures
made in any fiscal year shall be applied first to the Carryover Amount, if any,
available during such fiscal year.

(b) The Company will not, and will not permit any Subsidiary to, spend or be
obligated to spend capital expenditures (as defined and classified in accordance
with generally accepted accounting principles consistently applied) in
connection with the construction of up to two New Processing Complexes in excess
of $125,000,000 with respect to each such New Processing Complex during the term
of this Agreement.

 

2. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1. The Company and the Required Banks shall have executed this Amendment.

2.2. Each Guarantor Subsidiary shall have executed the Guarantors’
Acknowledgment attached hereto.

2.3. The Company shall have paid to the Agent for the ratable benefit of the
Banks that execute this Amendment an amendment fee in an amount equal to
one-tenth of one percent (0.10%) of the amount of each such Bank’s Revolving
Credit Commitment, which fee shall be fully earned when paid and shall be
non-refundable.

2.4. The Company shall have paid to Bank of Montreal, acting under its trade
name BMO Capital Markets, as Sole Lead Arranger and Sole Book Runner (in such
capacity, the “Arranger”), for its own account such fee as the Company and the
Arranger have agreed in writing, which fee shall be fully earned when paid and
shall be non-refundable.

 

-3-



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES.

3.1. Each of the representations and warranties set forth in Section 5 of the
Credit Agreement is true and correct.

3.2. The Company is in full compliance with all of the terms and conditions of
the Credit Agreement and no Event of Default or Potential Default has occurred
and is continuing thereunder or shall result after giving effect to this
Amendment.

 

4. MISCELLANEOUS.

4.1. Reference to this specific Amendment need not be made in any note,
document, letter, certificate, the Credit Agreement itself, the Revolving Notes,
or any communication issued or made pursuant to or with respect to the Credit
Agreement or the Revolving Notes, any reference to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.

4.2. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterparts, all of which taken together shall
constitute one and the same agreement. Any of the parties hereto may execute
this Amendment by signing any such counterpart and each of such counterparts
shall for all purposes be deemed to be an original. This Amendment shall be
governed by the internal laws of the State of Illinois.

[SIGNATURE PAGES TO FOLLOW]

 

-4-



--------------------------------------------------------------------------------

This Amendment is entered into as of the date and year first above written.

 

SANDERSON FARMS, INC. By   /s/ D.M. Cockrell   Its     Treasurer and CFO

Accepted and agreed to as of the date and year first above written.

 

BMO HARRIS BANK N.A.,

    individually and as Agent

By   /s/ Manuel J. Diaz   Its Director

 

BANK OF MONTREAL, as an L/C Issuer By   /s/ Manuel J. Diaz   Its     Director

 

BMO HARRIS FINANCING, INC. By   /s/ Manuel J. Diaz   Its     Director

 

REGIONS BANK By   /s/ Stanley A. Herren   Its     Senior Vice President

 

Signature Page

Sanderson Farms, Inc.

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK By   /s/ Steven J. O’Shea   Its     Vice President

 

ING CAPITAL LLC By   /s/ Evelin Herrera   Its     Vice President By          
Its      

 

US BANK NATIONAL ASSOCIATION By   /s/ [illegible]   Its     Vice President

 

FARM CREDIT SERVICES OF AMERICA, PCA By   /s/ Gary Mazour   Its     Vice
President

 

FARM CREDIT BANK OF TEXAS By   /s/ Alan Robinson   Its     Vice President

 

COMPASS BANK By   /s/ Jason Goetz   Its     Vice President

 

Signature Page

Sanderson Farms, Inc.

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

TRUSTMARK NATIONAL BANK By   /s/ William H. Edwards   Its     First Vice
President

 

BANK OF THE WEST By   /s/ Trevor Svoboda   Its     Vice President

 

FARM CREDIT SERVICES OF MID-AMERICA, PCA By   /s/ [illegible]   Its     VP
Capital Markets

 

UNITED FCS, PCA, d/b/a FCS COMMERCIAL

    FINANCE GROUP

By   /s/ Lisa Caswell   Its     Vice President

 

PNC Bank, N.A. By   /s/ [illegible]   Its     SVP

 

GREEN STONE FARM CREDIT SERVICES, ACA By   /s/ Alfred S. Compton, Jr.   Its    
SVP / Managing Director

 

Signature Page

Sanderson Farms, Inc.

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

FARM CREDIT WEST, PCA By   /s/ Ben Madonna   Its     Vice President

 

AGSTAR FINANCIAL SERVICES, PCA By   /s/ Troy Mostaert   Its     Vice President

 

1ST FARM CREDIT SERVICES, PCA By   /s/ Dale Richardson   Its     Vice President,
Capital Markets

 

NORTHWEST FARM CREDIT SERVICES, PCA By   /s/ Carol Sobson   Its     Vice
President

 

AMERICAN AG CREDIT, PCA By           Its      

 

Signature Page

Sanderson Farms, Inc.

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS’ ACKNOWLEDGMENT

The undersigned, each of which has executed and delivered to the Banks a
Guaranty Agreement dated as of February 23, 2011 (the “Guaranty Agreement”),
hereby acknowledges the amendment of the Credit Agreement as set forth above and
agrees that all of the Company’s indebtedness, obligations and liabilities to
the Banks and the Agent under the Credit Agreement, as amended by the foregoing
Amendment, and the Notes is and shall continue to be entitled to the benefits of
said Guaranty Agreement. The undersigned further agree that the Acknowledgment
or consent of the undersigned to any further amendments of the Credit Agreement
shall not be required as a result of this Acknowledgment having been obtained,
except to the extent, if any, required by the Guaranty Agreement.

Dated as of October 4, 2012.

 

SANDERSON FARMS, INC. (FOODS DIVISION) By   /s/ D.M. Cockrell   Its    
Treasurer and CFO

 

SANDERSON FARMS, INC. (PRODUCTION DIVISION) By   /s/ D.M. Cockrell   Its    
Treasurer and CFO

 

SANDERSON FARMS, INC. (PROCESSING DIVISION) By   /s/ D.M. Cockrell   Its    
Treasurer and CFO